Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on June 2, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10-14 and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LITZINGER (US 9,649,756).
Regarding claims 1-5, 7, 9, 10, 12-14, 17 and 20-22  LITZINGER discloses a guide comprising: a thumb screw clamping mechanism 500 that extends through opposing sides of a truck 300, 400 and secured by a nut 502 to clamp opposing sides (opposing interlocks) of the truck 300 into slidable engagement with a track 102 at a desired position along the track (column 3 lines 47-49), wherein the track 102 is a separate component that is affixed to a nailer hand tool 10 such that a first end of the track 102 is closer to a fastener delivery point of the hand tool 10 than an opposite end (figures 7 & 8); the slidable engagement comprising mated interlocking geometries (figure 15; 112, 114) between the truck 300 and the track 102 at a desired position along the track, wherein the interlocking geometries of the truck are contiguous; a contact piece 600 including feet 602 and discs 608 affixed to a (threaded/ribbed) truck channel 406 of the truck 300 by a pin 606 extending through a hole in the contact piece and a hole in the feet 602, the contact piece having a non-marring (scratch resistant elastomer), wear resistant surface adjacent to and perpendicular to a movement direction of the slidable engagement of the interlocking geometries, and disposed to reference a guiding edge perpendicular to the movement direction of the slidable engagement; wherein there are truck channels in both a front end of the truck and an opposing rear end the truck; and wherein the track 102 extends beyond a back end of the tool body to connect to a handle (figures 7 & 8) such that the truck 300, 400 can be moved beyond a disengagement end of the track 102.


    PNG
    media_image1.png
    362
    385
    media_image1.png
    Greyscale

	With respect to claim 11, column 3 lines 32-36 of LITZINGER discloses alternative truck interlocking geometries that are symmetric for the purpose of securing the truck to the track in a sliding engagement as claimed.
In reference to claims 18 & 19, while LITZINGER disclose a guide that is used with a hand tool that dispenses nails, the claimed limitations are not found to further limit the structure of the guide of Applicant’s invention; rather, the claimed limitations are drawn to a hand tool for which one can intend use of the guide.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (i.e. attachment to a hand tool extension for the purpose of abutment with a work surface), then it meets the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LITZINGER (US 9,649,756) in view of OKOUCHI (US 5,267,682).
Regarding claim 15, LITZINGER disclose a clamping mechanism (figures 13 & 15) comprising a threaded joint 311, 312, 500 that spanning opposing sides of the truck; however, LITZINGER does not disclose a cam lock for the threaded joint.  OKOUCHI teaches a guide comprising: a clamping mechanism including a threaded joint 16 that spans opposing sides of a truck 14 slidably engaged with a track 10, wherein the threaded joint 16 comprises a cam lock 19 on one of the opposing sides of the truck.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified either clamping mechanism embodiment of LITZINGER to include a cam lock in communication with the threaded joint since column 1 lines 35-37, 40-43 and column 3 lines 15-22 of OKOUCHI suggest such a modification is a known means for simplifying adjustment of a guide from a first position to a second position.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LITZINGER (US 9,649,756) in view of LIN (US 5,261,588).
With respect to claim 16, LITZINGER discloses a guide comprising a track that supports slidable adjustment of a truck relative thereto; however, LITZINGER does not disclose a scale on the track as claimed.  LIN teaches a guide comprising: a track 20 that supports slidable adjustment of a truck 30 relative thereto, wherein the track includes a scale 24.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the track of LITZINGER to include a scale as claimed, since column 1 lines 38-43 and column 2 lines 35-38 of LIN suggests such a modification provides a reference means for the purpose of ensuring proper alignment of the guide relative to a work surface as desired.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that LITZINGER fails to disclose the amended limitations of a wear resistant surface that extends perpendicular to a movement direction of the slidable engagement for a workpiece.  As shown below, the contact piece has a contact surface that extends in a direction that perpendicular to a movement direction as claimed, and also perpendicular to the axis of the track.  Thus, Examiner maintains the 102 rejection as presented above.

    PNG
    media_image2.png
    362
    405
    media_image2.png
    Greyscale

Regarding the rejection of claim 15, Applicant further argues that the secondary teachings of OKOUCHI fail to disclose a cam lock on opposing sides of a truck as presented in the 103 rejection above.  Specifically, Applicant finds that neither screw 21 nor operational member 19 have characteristics of a cam lock threaded joint as claimed, nor any “cam1-like” feature as claimed.   Claim 15 requires a threaded joint, wherein the threaded joint comprises a cam lock.   As shown in the diagram of the lock taught by OKOUCHI, element 16 is a threaded joint that secures lock 19 to track 10 and element 14.  Threaded joint 16 supports (comprises) lock 19, such that rotation of lock 19 translates to linear movement of the threaded joint 16 into a locked position against the track 10 or an unlocked position relative to the track 10.  
The Applicant’s arguments against the 103 rejection of claim 16 fall or stand with the response to arguments against the amended limitations of claim 1.  Thus, Examiner maintains the rejection of Applicant’s invention as claimed per the rejection and response to arguments above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



June 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A rotating mechanical linkage transforming rotary motion into linear motion or vice versa. (https://www.merriam-webster.com/dictionary/cam).